Title: From John Adams to Louisa Catherine Johnson Adams, 1 March 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



Me dear daughter
Quincy March 1st. 1819

Your journal up to the 20th. has as usual given me much pleasure and information; it shows very sufficiently that the great exertions which your situation demands of you, have exhausted your strength and rendered a relaxation absolutely necessary for you; I rejoice therefore that Congress have but three or four days to live; and when that body expires you will be at liberty; and when that body expires fly to me as fast as your strength will bear, If Mr. Adams can come with you it will be still more agreeable, but if the duties of his Office compel him to defend his post, I hope he will follow you as soon as the invasion is over.
Ah Susan Clarke! Child of misfortune! I fear She is not sufficiently sensible of her deplorable situation; If Mr. Adams will be so good as to furnish her with 19 or 20 dollars to pay for her family Bible, I will pay it to you on your arrival here, or pay it to his brother—or remit it to him as he may advise.
I rejoice that Ambrister; the Second Jonathan Robbins; has gone into oblivion after his predecessor.
I almost envy you the pleasure of an acquaintance with General Jackson, whom I believe to be one of the most exalted of the choice spirits, both as a Statesman and a warrior.
In the joyful hope and expectation of embracing you is a very short time. / I am your affectionate father
John Adams